SHAW, Justice.
We grant the petition for review in this case under article V, section 3(b)(4) of the Florida Constitution. The district court certified the following question to be of great public importance:
Under the 1983 amendment to article I, section 12 of the Florida Constitution, does the exclusionary rule apply in probation revocation hearings?
Pina v. State, 473 So.2d 736 (Fla. 2d DCA 1985).
We answered the certified question herein in the affirmative in State v. Cross, 487 So.2d 1056 (Fla.1986), and approve the decision below on the authority of Cross.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and BARKETT, JJ., concur.